     Case 4:19-cv-03047 Document 20 Filed on 08/31/20 in TXSD Page 1 of 6




                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

DEXTER JOHNSON,                           §
            Petitioner,                   §
                                          §
v.                                        §          No. 4:19-cv-3047
                                          §        (Death Penalty Case)
BOBBY LUMPKIN, Director,                  §
Texas Department of Criminal              §
Justice, Correctional Institutions        §
Division,                                 §
                  Respondent.             §

               DIRECTOR LUMPKIN’S STATUS REPORT

      Dexter D. Johnson is a Texas state inmate seeking federal habeas

relief. On July 30, 2020, the Court ordered that an evidentiary hearing would

be held addressing “the question of whether [initial federal habeas counsel

Patrick] McCann’s representation rendered Johnson’s Atkins[ 1] claim

previously unavailable and whether it entitles Johnson to equitable tolling.”

Order 25, ECF No. 18. The Court ordered the parties to “confer and discuss

the scope and timing of an evidentiary hearing” and to submit a status report

within thirty days of the Court’s order describing “what witnesses they wish

to call and what evidence that they will present.” Order 25–26. The parties

have conferred but have failed to reach agreement as to the scope, witnesses

and evidence to be presented, and timing of the hearing. Therefore, the


1     Atkins v. Virginia, 536 U.S. 304 (2002).
     Case 4:19-cv-03047 Document 20 Filed on 08/31/20 in TXSD Page 2 of 6




Director now files his status report simultaneously with a motion that the

Court reconsider its order partially granting a hearing and denying the

Director’s motion to dismiss. Pursuant to the Court’s order, the Director

submits the following:

1.    For the reasons explained in the accompanying motion to reconsider,

the Director does not believe an evidentiary hearing is necessary. However,

should the Court still deem an evidentiary hearing warranted, the Director

requests that the hearing be limited to live testimony from Johnson’s initial

federal habeas counsel Patrick McCann. Because the Director believes the

hearing should be limited to only one witness, the Director is prepared to

attend a hearing as soon as mid-November 2020. Given the COVID-19

pandemic, the Director is amenable to a Zoom (or other videoconferencing

application), rather than in-person, hearing at that time, provided that the

hearing is limited to only McCann.

2.    The Director understands that Johnson’s current counsel is expecting

to begin her maternity leave in late November or early December and may

not return until April of 2021. The Director is also prepared to attend a

hearing set in April of next year.

3.    The Director understands that Johnson intends to call the following

five witnesses: 1) Patrick McCann; 2) Johnson’s trial counsel Jim Leitner and

Anthony Osso; 3) legal ethics expert Bob Schuwerk; and 4) an expert who


                                      2
    Case 4:19-cv-03047 Document 20 Filed on 08/31/20 in TXSD Page 3 of 6




would testify as to capital habeas practice. The Director also understands

that Johnson seeks to depose McCann and both trial counsel prior to the

hearing. The Director objects to these witnesses for the following reasons:

      • The Director objects to any depositions. While it is “true that habeas
        corpus proceedings are characterized as civil,” that “label is gross
        and inexact.” Harris v. Nelson, 394 U.S. 286, 293–94 (1969). In a
        typical civil case, although not unfettered, the Federal Rules “have
        been generously construed to provide a great deal of latitude for
        discovery.” Id. at 297. But in postconviction proceedings, “a broad-
        ranging preliminary inquiry is neither needed nor appropriate.” Id.
        Indeed, handling discovery as an ordinary civil dispute “would do
        violence to the efficient and effective administration of the Great
        Writ.” Id. In seeking pre-hearing depositions, Johnson disregards
        fundamental distinctions between traditional civil litigation and
        federal habeas. In civil litigation, pretrial discovery is typically a
        means for uncovering yet unknown facts that will be used either to
        settle a case or to allow the factfinder at trial to assess liability. In
        habeas, the matters in dispute are at the forefront, are not waiting
        to be unveiled through loosely-focused searching, and are narrowly
        tailored to the designated issue. Moreover, there is no pre-trial
        settlement in habeas—there is no middle ground, and consequently
        resolution by agreement is rare. Thus, this case cannot be treated as
        a traditional civil case for discovery purposes because it is not a
        traditional civil case. Johnson’s request for depositions should be
        denied as unnecessary.

      • The Director objects to Johnson’s trial counsel being presented. The
        Director understands that Johnson intends to call trial counsel to
        ask about McCann’s alleged failure to obtain their files until after
        Johnson’s current counsel was appointed. But for reasons
        enumerated in the Director’s motion to reconsider, the Director fails
        to see how any alleged failure to obtain files necessary for an
        ineffective-assistance-of-trial-counsel claim relates to McCann’s
        failure to raise an unrelated Atkins claim. Johnson has made no
        allegation that those files—which he appears to now have—give rise
        to an Atkins claim that McCann should have, but did not, discover
        and raise, even if ineffective state habeas counsel could constitute
        cause for excusing a defaulted Atkins claim (which it does not). See


                                       3
     Case 4:19-cv-03047 Document 20 Filed on 08/31/20 in TXSD Page 4 of 6




         Order 10, 12 (noting that Johnson’s current counsel have not
         identified any claim that falls within the ambit of Martinez v. Ryan,
         566 U.S. 1 (2012)).

      • The Director objects to any expert testimony at this stage. Expert
        testimony as to the purported standard of care or the reasonableness
        of McCann’s decisions is unnecessary and inappropriate because
        such testimony would not assist the Court in understanding the
        evidence or determining a fact in issue, i.e., the knowledge possessed
        by McCann and the strategic choices he made. Fed. R. Evid. 702; see
        Askanase v. Fatjo, 130 F.3d 657, 673 (5th Cir. 1997); Owen v. Kerr-
        McGee Corp., 698 F.2d 236, 240 (5th Cir. 1983). Consequently, the
        testimony would be inadmissible. The Eleventh Circuit has
        forcefully held that “the reasonableness of a strategic choice is a
        question of law to be decided by the court, not a matter subject to
        factual inquiry and evidentiary proof.” Provenzano v. Singletary, 148
        F.3d 1327, 1332 (11th Cir. 1998). Thus, “it would not matter if a
        petitioner could assemble affidavits from a dozen attorneys swearing
        that the strategy used at his trial was unreasonable. The question is
        not one to be decided by plebiscite, by affidavits, by deposition, or by
        live testimony.” Id. It is instead a “question of law to be decided . . .
        by the district court[.]” Id. The Fifth Circuit explicitly agreed with
        this reasoning when it held that a district court did not abuse its
        discretion in refusing to consider expert attorney affidavits. See
        Johnson v. Quarterman, 306 F. App’x 116, 129 (5th Cir. 2009); see
        also Mamou v. Stephens, No. H-14-403, 2014 WL 4274088, at *6
        (S.D. Tex. Aug. 28, 2014) (denying petitioner’s request for funding to
        retain a purported expert on the standard of care in capital cases).
        Indeed, the Johnson court quoted with approval the district court’s
        reasoning that the court was “intimately acquainted with the legal
        standards governing ineffective assistance of counsel claims. Expert
        testimony purporting to tell the court how those legal standards
        apply to the facts of a particular case invade the court’s province as
        the trier of the law[.]” Johnson, 306 F. App’x at 128. The Director is
        confident that so too is this Court both well-acquainted with, and
        more than capable of applying, the law governing ineffectiveness
        allegations without the assistance of an expert.

4.    The Director does not intend to call any witnesses if the hearing is

limited to McCann’s testimony. However, if Johnson is permitted to call the


                                       4
    Case 4:19-cv-03047 Document 20 Filed on 08/31/20 in TXSD Page 5 of 6




above witnesses, or any other witnesses, the Director reserves the right to

call rebuttal witnesses as needed, including rebuttal experts.

                               CONCLUSION

      For the reasons in his motion to reconsider, the Director respectfully

requests that no hearing be held. If a hearing is to be held, then the Director

respectfully requests that such hearing be limited to the live testimony of

Patrick McCann and no other discovery mechanism be permitted.

                                    Respectfully submitted,

                                    KEN PAXTON
                                    Attorney General of Texas

                                    JEFFREY C. MATEER
                                    First Assistant Attorney General

                                    MARK PENLEY
                                    Deputy Attorney General
                                    for Criminal Justice

                                    EDWARD L. MARSHALL
                                    Chief, Criminal Appeals Division

                                    s/ Gwendolyn S. Vindell
                                    GWENDOLYN S. VINDELL*
*Counsel of Record                  Assistant Attorney General
                                    State Bar No. 24088591
                                    Southern ID No. 2202376

                                    P.O. Box 12548, Capitol Station
                                    Austin, Texas 78711
                                    Phone: (512) 936-1400
                                    Facsimile: (512) 936-1280

                                    ATTORNEYS FOR RESPONDENT



                                       5
    Case 4:19-cv-03047 Document 20 Filed on 08/31/20 in TXSD Page 6 of 6




                       CERTIFICATE OF SERVICE

      I do herby certify that on August 31, 2020, I electronically filed the
foregoing document with the Clerk of the Court for the U.S. District Court,
Southern District of Texas, using the electronic case-filing system of the
Court. The electronic case-filing system sent a “Notice of Electronic Filing”
(NEF) to the following counsel of record, who consented in writing to accept
the NEF as service of this document by electronic means:

Jeremy Don Schepers
Federal Public Defender
525 S Griffin St, Ste 629
Dallas, TX 75202
jeremy_schepers@fd.org

                                      s/ Gwendolyn S. Vindell
                                      GWENDOLYN S. VINDELL
                                      Assistant Attorney General




                                     6
